ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Jeremy Spier (Reg. # 64,544) on 09/03/2021.  The application has been amended as follows:  
In Claim 1, line 16, after “signal”, the following phrases have been inserted:
-- ,wherein the providing of the stream of video images, the receiving of the signal, or both, is in accordance with a User Datagram Protocol (UDP)--


In Claim 15, line 25, after “signal”, the following phrases have been inserted:
-- ,wherein the providing of the stream of video images, the receiving of the signal, or both, is in accordance with a User Datagram Protocol (UDP)--


3.	Claims 2, 9-14 and 16 are canceled by Examiner’s amendment.
Allowable Subject Matter
4.	  Remaining Claims 1, 3-6, 8, 15, 17 and 19-20  are allowed.  

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, an apparatus implemented in a vehicle and a method  comprising, among other limitations, establishing, by a processor of a control system of a vehicle, a wireless communication with a remote controller;  providing, by the processor, a stream of video images captured by a camera of the vehicle to the remote controller; receiving, by the processor, a signal from the remote controller, wherein receiving the signal from the remote controller further comprises: determining a parking location of an available parking space; determining a route to maneuver the vehicle from a current location to the parking location; and generating the signal according to the determined route; maneuvering, by the processor, the vehicle to move from the current location to the parking location according to the signal; receiving, by the processor, a camera adjustment signal from the remote controller; and controlling, by the processor, one or more actuators to adjust a position of the camera according to the camera adjustment signal, wherein the providing of the stream of video images, the receiving of the signal, or both, is in accordance with a User Datagram Protocol (UDP).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663